                                                                         FILED

                     UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGIK|EA
                               Norfolk Division
                                                                 Cl ERK. US DISTRICT G0UR1
                                                                         NORFOLK. VA


RYRICKA NIKITA CUSTIS, #1207403,

                Petitioner,

V.                                                 ACTION NO.     2:19cv214


HAROLD W. CLARKE,
Director, Virginia
Department of Corrections,

                Respondent.



                                 FINAL ORDER


     Petitioner     Ryricka     Nikita   Custis     {"Custis") /     a     Virginia

inmate, filed a pro se action pursuant to Rule 60(b) of the Federal

Rules of Civil Procedure to set aside the dismissal of his section


2254 habeas petition for fraud on the Court.                ECF No. 1.        Custis

asserts that, in the memorandum in support of the motion to dismiss

Custis' previous federal habeas petition, the respondent committed

fraud on the Court by misstating that the victim identified Custis

at trial in the Circuit Court for the County of Accomack in 2008.

Id. at 3.   Custis' claim, that this Court's denial of his federal

habeas   petition   on   the   merits    was   a   result   of   fraud,      is   not

properly considered under Rule 60(b), and is instead a petition

for a writ of habeas corpus, pursuant to 28 U.S.C. § 2254.

     Custis previously filed two petitions for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 in this Court attacking the
same 2008 convictions.           His first petition was dismissed with

prejudice on April 11, 2014.            2:13cv302, ECF No. 23.                The United

States Court of Appeals for the Fourth Circuit denied Custis a

certificate of appealability on August 1, 2014, and denied his

petition for rehearing on October 28, 2014.                    2:13cv302, ECF Nos.

28, 31.

     Custis'      second   petition       was     denied      with      prejudice       on

September 17, 2018.        No. 2:17cv476, ECF No. 26.                    The Court of

Appeals for the Fourth Circuit modified the dismissal order to

reflect dismissal without prejudice for lack of subject matter

jurisdiction,     and   affirmed    the    dismissal       without prejudice            on

February 6, 2019.       No. 2:17cv476, ECF Nos. 31, 32.                  The Court of

Appeals   for    the    Fourth   Circuit        denied   Custis'         petition   for

rehearing on March 25, 2019.         No. 2:17cv476, ECF No. 34.

     Custis'     current   action    was    referred          to   a    United    States


Magistrate      Judge   pursuant   to     the    provisions        of    28    U.S.C.   §

636(b)(1)(B) and (C) and Rule 72 of the Local Rules of the United

States District Court for the Eastern District of Virginia for

report    and    recommendation.          ECF     No.    3.        The    report    and

recommendation, filed July 24, 2019, recommends that Custis' pro

se motion to set aside judgment for fraud on the Court filed

pursuant to Rule 60(b) of the Federal Rules of Civil Procedure,

should be denied and dismissed without prejudice as a successive

section 2254 petition.       ECF No. 4.
      Each party was advised of his right to file written objections

to the findings and recommendations made by the Magistrate Judge.

On August 5/ 2019, the Court received Custis' objections to the

report and recommendation.           ECF No. 5.

      The   Court,       having   reviewed     the   record    and   examined      the

objections filed by petitioner to the report and recommendation,

and having made de novo findings with respect to the portions

objected    to,    does    hereby adopt        and   approve   the   findings   and

recommendations set forth in the report and recommendation.                        The

Court, therefore, ORDERS that Custis' pro se motion to set aside

judgment for fraud on the Court, ECF No. 1, filed pursuant to Rule

60(b) of the Federal Rules of Civil Procedure, is a successive

section 2254 petition,            which   is   DENIED and DISMISSED WITHOUT

PREJUDICE to Custis refiling his federal petition after obtaining

an order authorizing the filing of a successive petition from the

Court of Appeals for the Fourth Circuit.

      Finding that the basis for dismissal of Custis' section 2254

petition is not debatable, and alternatively finding that Custis

has   not   made     a    ''substantial      showing    of     the   denial   of    a

constitutional right," a certificate of appealability is DENIED.

28 U.S.C. § 2253(c); see Rule 11(a) of the Rules Gov. § 2254 Cases

in U.S. Dist. Cts.; Miller-El v. Cockrell, 537 U.S. 322, 335-38

(2003); Slack v. McDaniel, 529 U.S. 473, 483-85 (2000).
       Custis is ADVISED that because a certificate of appealability

is denied by this Court, he may seek a certificate from the United

States Court of Appeals for the Fourth Circuit.             Fed. R. App. P.

22(b); Rule 11(a) of the Rules Gov. § 2254 Cases in U.S. Dist.

Cts.    If Custis intends to seek a certificate of appealability

from the Fourth Circuit, he must do so within thirty days from the

date of this Order.    Custis may seek such a certificate by filing

a written notice of appeal with the Clerk of the United States

District   Court,   United   States   Courthouse,     600   Granby   Street,

Norfolk, Virginia 23510.

       The Clerk shall mail a copy of this Final Order to Custis and

counsel of record for respondent.




                                                      /s/
                                         Mark S. Davis
                                         ChiefJudge
                                            Mark S. Davis
                                 Chief United States District Judge



Norfolk, Virginia
September /;2-, 2019
